Exhibit 10.4.1
(GRAPHIC) [w76044w7604402.gif]





--------------------------------------------------------------------------------



 



52.212-1 Instructions to Offerors—Commercial Items.
Instructions To Offerors—Commercial Items
(Sept 2006)
     (a) North American Industry Classification System (NAICS) code and small
business size standard. The NAICS code and small business size standard for this
acquisition appear in Block 10 of the solicitation cover sheet (SF 1449).
However, the small business size standard for a concern which submits an offer
in its own name, but which proposes to furnish an item which it did not itself
manufacture, is 500 employees.
     (b) Submission of offers. Submit signed and dated offers to the office
specified in this solicitation at or before the exact time specified in this
solicitation. Offers may be submitted on the SF 1449, letterhead stationery, or
as otherwise specified in the solicitation. As a minimum, offers must show—
          (1) The solicitation number;
          (2) The time specified in the solicitation for receipt of offers;
          (3) The name, address, and telephone number of the offeror;
          (4) A technical description of the items being offered in sufficient
detail to evaluate compliance with the requirements in the solicitation. This
may include product literature, or other documents, if necessary;
          (5) Terms of any express warranty;
          (6) Price and any discount terms;
          (7) “Remit to” address, if different than mailing address;
          (8) A completed copy of the representations and certifications at FAR
52.212-3 (see FAR 52.212-3(k) for those representations and certifications that
the offeror shall complete electronically);
          (9) Acknowledgment of Solicitation Amendments;
          (10) Past performance information, when included as an evaluation
factor, to include recent and relevant contracts for the same or similar items
and other references (including contract numbers, points of contact with
telephone numbers and other relevant information); and
          (11) If the offer is not submitted on the SF 1449, include a statement
specifying the extent of agreement with all terms, conditions, and provisions
included in the solicitation. Offers that fail to furnish required
representations or information, or reject the terms and conditions of the
solicitation may be excluded from consideration.
     (c) Period for acceptance of offers. The offeror agrees to hold the prices
in its offer firm for 30 calendar days from the date specified for receipt of
offers, unless another time period is specified in an addendum to the
solicitation.
     (d) Product samples. When required by the solicitation, product samples
shall be submitted at or prior to the time specified for receipt of offers.
Unless otherwise specified in this solicitation, these samples shall be
submitted at no expense to the Government, and returned at the sender’s request
and expense, unless they are destroyed during preaward testing.
     (e) Multiple offers. Offerors are encouraged to submit multiple offers
presenting alternative terms and conditions or commercial items for satisfying
the requirements of this solicitation. Each offer submitted will be evaluated
separately.
     (f) Late submissions, modifications, revisions, and withdrawals of offers.

 



--------------------------------------------------------------------------------



 



          (1) Offerors are responsible for submitting offers, and any
modifications, revisions, or withdrawals, so as to reach the Government office
designated in the solicitation by the time specified in the solicitation. If no
time is specified in the solicitation, the time for receipt is 4:30 p.m., local
time, for the designated Government office on the date that offers or revisions
are due.
          (2)(i) Any offer, modification, revision, or withdrawal of an offer
received at the Government office designated in the solicitation after the exact
time specified for receipt of offers is “late” and will not be considered unless
it is received before award is made, the Contracting Officer determines that
accepting the late offer would not unduly delay the acquisition; and—
                    (A) If it was transmitted through an electronic commerce
method authorized by the solicitation, it was received at the initial point of
entry to the Government infrastructure not later than 5:00 p.m. one working day
prior to the date specified for receipt of offers; or
                    (B) There is acceptable evidence to establish that it was
received at the Government installation designated for receipt of offers and was
under the Government’s control prior to the time set for receipt of offers; or
                    (C) If this solicitation is a request for proposals, it was
the only proposal received.
               (ii) However, a late modification of an otherwise successful
offer, that makes its terms more favorable to the Government, will be considered
at any time it is received and may be accepted.
          (3) Acceptable evidence to establish the time of receipt at the
Government installation includes the time/date stamp of that installation on the
offer wrapper, other documentary evidence of receipt maintained by the
installation, or oral testimony or statements of Government personnel.
          (4) If an emergency or unanticipated event interrupts normal
Government processes so that offers cannot be received at the Government office
designated for receipt of offers by the exact time specified in the
solicitation, and urgent Government requirements preclude amendment of the
solicitation or other notice of an extension of the closing date, the time
specified for receipt of offers will be deemed to be extended to the same time
of day specified in the solicitation on the first work day on which normal
Government processes resume.
          (5) Offers may be withdrawn by written notice received at any time
before the exact time set for receipt of offers. Oral offers in response to oral
solicitations may be withdrawn orally. If the solicitation authorizes facsimile
offers, offers may be withdrawn via facsimile received at any time before the
exact time set for receipt of offers, subject to the conditions specified in the
solicitation concerning facsimile offers. An offer may be withdrawn in person by
an offeror or its authorized representative if, before the exact time set for
receipt of offers, the identity of the person requesting withdrawal is
established and the person signs a receipt for the offer.
     (g) Contract award (not applicable to Invitation for Bids). The Government
intends to evaluate offers and award a contract without discussions with
offerors. Therefore, the offerer’s initial offer should contain the offerer’s
best terms from a price and technical standpoint. However, the Government
reserves the right to conduct discussions if later determined by the Contracting
Officer to be necessary. The Government may reject any or all offers if such
action is in the public interest; accept other than the lowest offer; and waive
informalities and minor irregularities in offers received.
     (h) Multiple awards. The Government may accept any item or group of items
of an offer, unless the offeror qualifies the offer by specific limitations.
Unless otherwise provided in the Schedule, offers may not be submitted for
quantities less than those specified. The Government reserves

 



--------------------------------------------------------------------------------



 



the right to make an award on any item for a quantity less than the quantity
offered, at the unit prices offered, unless the offeror specifies otherwise in
the offer.
     (i) Availability of requirements documents cited in the solicitation.
          (1)(i) The GSA Index of Federal Specifications, Standards and
Commercial Item Descriptions, FPMR Part 101-29, and copies of specifications,
standards, and commercial item descriptions cited in this solicitation may be
obtained for a fee by submitting a request to—
GSA Federal Supply Service Specifications Section
Suite 8100
470 East L’Enfant Plaza, SW
Washington, DC 20407
Telephone (202) 619-8925
Facsimile (202) 619-8978.
               (ii) If the General Services Administration, Department of
Agriculture, or Department of Veterans Affairs issued this solicitation, a
single copy of specifications, standards, and commercial item descriptions cited
in this solicitation may be obtained free of charge by submitting a request to
the addressee in paragraph (i)(1)(i) of this provision. Additional copies will
be issued for a fee.
          (2) Most unclassified Defense specifications and standards may be
downloaded from the following ASSIST websites:
               (i) ASSIST (http://assist.daps.dla.mil).
               (ii) Quick Search (http://assist.daps.dla.mil/quicksearch).
               (iii) ASSISTdocs.com (http://assistdocs.com).
          (3) Documents not available from ASSIST may be ordered from the
Department of Defense Single Stock Point (DoDSSP) by—
               (i) Using the ASSIST Shopping Wizard
(http://assist.daps.dla.mil/wizard);
               (ii) Phoning the DoDSSP Customer Service Desk (215) 697-2179,
Mon-Fri, 0730 to 1600 EST; or
               (iii) Ordering from DoDSSP, Building 4, Section D, 700 Robbins
Avenue, Philadelphia, PA 19111-5094, Telephone (215) 697-2667/2179, Facsimile
(215) 697-1462.
          (4) Nongovernment (voluntary) standards must be obtained from the
organization responsible for their preparation, publication, or maintenance.
     (j) Data Universal Numbering System (DUNS) Number. (Applies to all offers
exceeding $3,000, and offers of $3,000 or less if the solicitation requires the
Contractor to be registered in the Central Contractor Registration
(CCR) database.) The offeror shall enter, in the block with its name and address
on the cover page of its offer, the annotation “DUNS” or “DUNS+4” followed by
the DUNS or DUNS+4 number that identifies the offeror’s name and address. The
DUNS+4 is the DUNS number plus a 4-character suffix that may be assigned at the
discretion of the offeror to establish additional CCR records for identifying
alternative Electronic Funds Transfer (EFT) accounts (see FAR Subpart 32.11) for
the same parent concern. If the offeror does not have a DUNS number, it should
contact Dun and Bradstreet directly to obtain one. An offeror within the United
States may contact Dun and Bradstreet by calling 1-866-705-5711 or via the
internet at http://www.dnb.com. An offeror located outside the United States
must contact the local Dun and Bradstreet office for a DUNS number.

 



--------------------------------------------------------------------------------



 



     (k) Central Contractor Registration. Unless exempted by an addendum to this
solicitation, by submission of an offer, the offeror acknowledges the
requirement that a prospective awardee shall be registered in the CCR database
prior to award, during performance and through final payment of any contract
resulting from this solicitation. If the Offeror does not become registered in
the CCR database in the time prescribed by the Contracting Officer, the
Contracting Officer will proceed to award to the next otherwise successful
registered Offeror. Offerors may obtain information on registration and annual
confirmation requirements via the internet at http://www.ccr.gov or by calling
1-888-227-2423 or 269-961-5757.
     (l) Debriefing. If a post-award debriefing is given to requesting offerors,
the Government shall disclose the following information, if applicable:
          (1) The agency’s evaluation of the significant weak or deficient
factors in the debriefed offeror’s offer.
          (2) The overall evaluated cost or price and technical rating of the
successful and the debriefed offeror and past performance information on the
debriefed offeror.
          (3) The overall ranking of all offerors, when any ranking was
developed by the agency during source selection.
          (4) A summary of the rationale for award;
          (5) For acquisitions of commercial items, the make and model of the
item to be delivered by the successful offeror.
          (6) Reasonable responses to relevant questions posed by the debriefed
offeror as to whether source-selection procedures set forth in the solicitation,
applicable regulations, and other applicable authorities were followed by the
agency.
(End of provision)

 



--------------------------------------------------------------------------------



 



52.212-2 Evaluation—Commercial Items.
     As prescribed in 12.301(c), the Contracting Officer may insert a provision
substantially as follows:
EVALUATION—COMMERCIAL ITEMS (JAN 1999)
     (a) The Government will award a contract resulting from this solicitation
to the responsible offeror whose offer conforming to the solicitation will be
most advantageous to the Government, price and other factors listed below
considered. For this solicitation, technical quality is equally important as
price. If the Government evaluates technical proposals as approximately equal,
price may be the deciding factor. If the Government evaluates price proposals as
approximately equal, technical quality may be the deciding factor. The following
factors shall be used to evaluate offers:
Corporate Experience Past
Performance
     The technical evaluation factors listed above, are of equal importance.
     (b) Options. The Government will evaluate offers for award purposes by
adding the total price for all options to the total price for the basic
requirement. The Government may determine that an offer is unacceptable if the
option prices are significantly unbalanced. Evaluation of options shall not
obligate the Government to exercise the option(s).
     (c) A written notice of award or acceptance of an offer, mailed or
otherwise furnished to the successful offeror within the time for acceptance
specified in the offer, shall result in a binding contract without further
action by either party. Before the offer’s specified expiration time, the
Government may accept an offer (or part of an offer), whether or not there are
negotiations after its receipt, unless a written notice of withdrawal is
received before award.
(End of provision)

 



--------------------------------------------------------------------------------



 



52.212-3 Offeror Representations and Certifications—Commercial Items.
     As prescribed in 12.301 (b)(2), insert the following provision:
Offeror Representations and Certifications—Commercial Items (Nov 2006)
     An offeror shall complete only paragraph (k) of this provision if the
offeror has completed the annual representations and certifications
electronically at http://orca.bpn.gov. If an offeror has not completed the
annual representations and certifications electronically at the ORCA website,
the offeror shall complete only paragraphs (b) through (j) of this provision.
     (a) Definitions. As used in this provision—
     “Emerging small business” means a small business concern whose size is no
greater than 50 percent of the numerical size standard for the NAICS code
designated.
     “Forced or indentured child labor” means all work or service—
          (1) Exacted from any person under the age of 18 under the menace of
any penalty for its nonperformance and for which the worker does not offer
himself voluntarily; or
          (2) Performed by any person under the age of 18 pursuant to a contract
the enforcement of which can be accomplished by process or penalties.
     “Manufactured end product” means any end product in Federal Supply Classes
(FSC) 1000-9999, except—
          (1) FSC 5510, Lumber and Related Basic Wood Materials;
          (2) Federal Supply Group (FSG) 87, Agricultural Supplies;
          (3) FSG 88, Live Animals;
          (4) FSG 89, Food and Related Consumables;
          (5) FSC 9410, Crude Grades of Plant Materials;
          (6) FSC 9430, Miscellaneous Crude Animal Products, Inedible;
          (7) FSC 9440, Miscellaneous Crude Agricultural and Forestry Products;
          (8) FSC 9610, Ores;
          (9) FSC 9620, Minerals, Natural and Synthetic; and
          (10) FSC 9630, Additive Metal Materials.
     “Place of manufacture” means the place where an end product is assembled
out of components, or otherwise made or processed from raw materials into the
finished product that is to be provided to the Government. If a product is
disassembled and reassembled, the place of reassembly is not the place of
manufacture.
     “Service-disabled veteran-owned small business concern"—
          (1) Means a small business concern—
               (i) Not less than 51 percent of which is owned by one or more
service-disabled veterans or, in the case of any publicly owned business, not
less than 51 percent of the stock of which is owned by one or more
service-disabled veterans; and
               (ii) The management and daily business operations of which are
controlled by one or more service-disabled veterans or, in the case of a
service-disabled veteran with permanent and severe disability, the spouse or
permanent caregiver of such veteran.
          (2) Service-disabled veteran means a veteran, as defined in 38 U.S.C.
101(2), with a disability that is service-connected, as defined in 38 U.S.C.
101(16).
     “Small business concern” means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government

 



--------------------------------------------------------------------------------



 



contracts, and qualified as a small business under the criteria in 13 CFR
Part 121 and size standards in this solicitation.
     “Veteran-owned small business concern” means a small business concern—
          (1) Not less than 51 percent of which is owned by one or more veterans
(as defined at 38 U.S.C. 101(2)) or, in the case of any publicly owned business,
not less than 51 percent of the stock of which is owned by one or more veterans;
and
          (2) The management and daily business operations of which are
controlled by one or more veterans.
     “Women-owned business concern” means a concern which is at least 51 percent
owned by one or more women; or in the case of any publicly owned business, at
least 51 percent of its stock is owned by one or more women; and whose
management and daily business operations are controlled by one or more women.
     “Women-owned small business concern” means a small business concern—
          (1) That is at least 51 percent owned by one or more women; or, in the
case of any publicly owned business, at least 51 percent of the stock of which
is owned by one or more women; and
          (2) Whose management and daily business operations are controlled by
one or more women.
     (b) Taxpayer Identification Number (TIN) (26 U.S.C. 6109, 31 U.S.C. 7701).
(Not applicable if the offeror is required to provide this information to a
central contractor registration database to be eligible for award.)
          (1) All offerors must submit the information required in paragraphs
(b)(3) through (b)(5) of this provision to comply with debt collection
requirements of 31 U.S.C. 7701(c) and 3325(d), reporting requirements of 26
U.S.C. 6041, 6041A, and 6050M, and implementing regulations issued by the
Internal Revenue Service (IRS).
          (2) The TIN may be used by the Government to collect and report on any
delinquent amounts arising out of the offeror’s relationship with the Government
(31 U.S.C. 7701(c)(3)). If the resulting contract is subject to the payment
reporting requirements described in FAR 4.904, the TIN provided hereunder may be
matched with IRS records to verify the accuracy of the offerer’s TIN.
          (3) Taxpayer Identification Number (TIN).
               o TIN: ___.
               o TIN has been applied for.
               o TIN is not required because:
               o Offeror is a nonresident alien, foreign corporation, or foreign
partnership that does not have income effectively connected with the conduct of
a trade or business in the United States and does not have an office or place of
business or a fiscal paying agent in the United States;
               o Offeror is an agency or instrumentality of a foreign
government;
               o Offeror is an agency or instrumentality of the Federal
Government.
          (4) Type of organization.
               o Sole proprietorship;
               o Partnership;
               o Corporate entity (not tax-exempt);
               o Corporate entity (tax-exempt);
               o Government entity (Federal, State, or local);
               o Foreign government;

 



--------------------------------------------------------------------------------



 



               o International organization per 26 CFR 1.6049-4;
               o Other _____________.
          (5) Common parent.
               o Offeror is not owned or controlled by a common parent;
               o Name and TIN of common parent:
                    Name _____________.
                    TIN _____________.
     (c) Offerors must complete the following representations when the resulting
contract will be performed in the United States or its outlying areas. Check all
that apply.
          (1) Small business concern. The offeror represents as part of its
offer that it o is, o is not a small business concern.
          (2) Veteran-owned small business concern. [Complete only if the
offeror represented itself as a small business concern in paragraph (c)(1) of
this provision.] The offeror represents as part of its offer that it o is, o is
not a veteran-owned small business concern.
          (3) Service-disabled veteran-owned small business concern. [Complete
only if the offeror represented itself as a veteran-owned small business concern
in paragraph (c)(2) of this provision.] The offeror represents as part of its
offer that it o is, o is not a service-disabled veteran-owned small business
concern.
          (4) Small disadvantaged business concern. [Complete only if the
offeror represented itself as a small business concern in paragraph (c)(1) of
this provision.] The offeror represents, for general statistical purposes, that
it o is, o is not a small disadvantaged business concern as defined in 13 CFR
124.1002.
          (5) Women-owned small business concern. [Complete only if the offeror
represented itself as a small business concern in paragraph (c)(1) of this
provision.] The offeror represents that it o is, o is not a women-owned small
business concern.
     Note: Complete paragraphs (c)(6) and (c)(7) only if this solicitation is
expected to exceed the simplified acquisition threshold.
          (6) Women-owned business concern (other than small business concern).
[Complete only if the offeror is a women-owned business concern and did not
represent itself as a small business concern in paragraph (c)(1) of this
provision.] The offeror represents that it o is a women-owned business concern.
          (7) Tie bid priority for labor surplus area concerns. If this is an
invitation for bid, small business offerors may identify the labor surplus areas
in which costs to be incurred on account of manufacturing or production (by
offeror or first-tier subcontractors) amount to more than 50 percent of the
contract price:
          ________________________
          (8) Small Business Size for the Small Business Competitiveness
Demonstration Program and for the Targeted Industry Categories under the Small
Business Competitiveness Demonstration Program. [Complete only if the offeror
has represented itself to be a small business concern under the size standards
for this solicitation.]
               (i) [Complete only for solicitations indicated in an addendum as
being set-aside for emerging small businesses in one of the designated industry
groups (DIGs).] The offeror represents as part of its offer that it o is, o is
not an emerging small business.
               (ii) [Complete only for solicitations indicated in an addendum as
being for one of the targeted industry categories (TICs) or designated industry
groups (DIGs).] Offeror represents as follows:

 



--------------------------------------------------------------------------------



 



                    (A) Offeror’s number of employees for the past 12 months
(check the Employees column if size standard stated in the solicitation is
expressed in terms of number of employees); or
                    (B) Offeror’s average annual gross revenue for the last 3
fiscal years (check the Average Annual Gross Number of Revenues column if size
standard stated in the solicitation is expressed in terms of annual receipts).
     (Check one of the following):

          Number of Employees Average Annual Gross Revenues  
_ 50 or fewer
  _$1 million or less
_ 51-100
  _$1,000,001-$2 million
_ 101-250
  _$2,000,001-$3.5 million
_ 251-500
  _$3,500,001-$5 million
_ 501-750
  _$5,000,001-$10 million
_ 751-1,000
  _$10,000,001-$17 million
_ Over 1,000
  _ Over $17 million

          (9) [Complete only if the solicitation contains the clause at FAR
52.219-23, Notice of Price Evaluation Adjustment for Small Disadvantaged
Business Concerns, or FAR 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting, and the offeror desires a benefit
based on its disadvantaged status.]
               (i) General. The offeror represents that either—
                    (A) It o is, o is not certified by the Small Business
Administration as a small disadvantaged business concern and identified, on the
date of this representation, as a certified small disadvantaged business concern
in the database maintained by the Small Business Administration (PRO-Net), and
that no material change in disadvantaged ownership and control has occurred
since its certification, and, where the concern is owned by one or more
individuals claiming disadvantaged status, the net worth of each individual upon
whom the certification is based does not exceed $750,000 after taking into
account the applicable exclusions set forth at 13 CFR 124.104(c)(2);or
                    (B) It o has, o has not submitted a completed application to
the Small Business Administration or a Private Certifier to be certified as a
small disadvantaged business concern in accordance with 13 CFR 124, Subpart B,
and a decision on that application is pending, and that no material change in
disadvantaged ownership and control has occurred since its application was
submitted.
               (ii) o Joint Ventures under the Price Evaluation Adjustment for
Small Disadvantaged Business Concerns. The offeror represents, as part of its
offer, that it is a joint venture that complies with the requirements in 13 CFR
124.1002(f) and that the representation in paragraph (c)(9)(i) of this provision
is accurate for the small disadvantaged business concern that is participating
in the joint venture. [The offeror shall enter the name of the small
disadvantaged business concern that is participating in the joint venture: ___.]
          (10) HUBZone small business concern. [Complete only if the offeror
represented itself as a small business concern in paragraph (c)(1) of this
provision.] The offeror represents, as part of its offer, that—
               (i) It o is, o is not a HUBZone small business concern listed, on
the date of this representation, on the List of Qualified HUBZone Small Business
Concerns maintained by the Small Business Administration, and no material change
in ownership and control, principal office, or HUBZone employee percentage has
occurred since it was certified by the Small Business Administration in
accordance with 13 CFR Part 126; and

 



--------------------------------------------------------------------------------



 



               (ii) It o is, o is not a joint venture that complies with the
requirements of 13 CFR Part 126, and the representation in paragraph (c)(10)(i)
of this provision is accurate for the HUBZone small business concern or concerns
that are participating in the joint venture. [The offeror shall enter the name
or names of the HUBZone small business concern or concerns that are
participating in the joint venture:__________.] Each HUBZone small business
concern participating in the joint venture shall submit a separate signed copy
of the HUBZone representation.
     (d) Representations required to implement provisions of Executive Order
11246—
          (1) Previous contracts and compliance. The offeror represents that—
               (i) It o has, o has not participated in a previous contract or
subcontract subject to the Equal Opportunity clause of this solicitation; and
               (ii) It o has, o has not filed all required compliance reports.
          (2) Affirmative Action Compliance. The offeror represents that—
               (i) It o has developed and has on file, o has not developed and
does not have on file, at each establishment, affirmative action programs
required by rules and regulations of the Secretary of Labor (41 cfr parts 60-1
and 60-2), or
               (ii) It o has not previously had contracts subject to the written
affirmative action programs requirement of the rules and regulations of the
Secretary of Labor.
     (e) Certification Regarding Payments to Influence Federal Transactions (31
U.S.C. 1352). (Applies only if the contract is expected to exceed $100,000.) By
submission of its offer, the offeror certifies to the best of its knowledge and
belief that no Federal appropriated funds have been paid or will be paid to any
person for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress or an employee
of a Member of Congress on his or her behalf in connection with the award of any
resultant contract.
     (f) Buy American Act Certificate. (Applies only if the clause at Federal
Acquisition Regulation (FAR) 52.225-1, Buy American Act—Supplies, is included in
this solicitation.)
          (1) The offeror certifies that each end product, except those listed
in paragraph (f)(2) of this provision, is a domestic end product and that the
offeror has considered components of unknown origin to have been mined,
produced, or manufactured outside the United States. The offeror shall list as
foreign end products those end products manufactured in the United States that
do not qualify as domestic end products. The terms “component,” “domestic end
product,” “end product,” “foreign end product,” and “United States” are defined
in the clause of this solicitation entitled “Buy American Act—Supplies.”
          (2) Foreign End Products:

      Line Item No.   Country of Origin
___
  ___ ___   ___ ___   ___

[List as necessary]
          (3) The Government will evaluate offers in accordance with the
policies and procedures of FAR Part 25.
     (g)(1) Buy American Act—Free Trade Agreements—Israeli Trade Act
Certificate. (Applies only if the clause at FAR 52.225-3, Buy American Act—Free
Trade Agreements—Israeli Trade Act, is included in this solicitation.)

 



--------------------------------------------------------------------------------



 



               (i) The offeror certifies that each end product, except those
listed in paragraph (g)(1)(ii) or (g)(1)(iii) of this provision, is a domestic
end product and that the offeror has considered components of unknown origin to
have been mined, produced, or manufactured outside the United States. The terms
“Bahrainian end product,” “component,” “domestic end product,” “end product,”
“foreign end product,” “Free Trade Agreement country,” and “United States” are
defined in the clause of this solicitation entitled “Buy American Act—Free Trade
Agreements—Israeli Trade Act.”
               (ii) The offeror certifies that the following supplies are Free
Trade Agreement country end products (other than Bahrainian or Moroccan end
products) or Israeli end products as defined in the clause of this solicitation
entitled “Buy American Act—Free Trade Agreements—Israeli Trade Act”:
     Free Trade Agreement Country End Products (Other than Bahrainian or
Moroccan End Products) or Israeli End Products:

      Line Item No.   Country of Origin ___   ___ ___   ___ ___   ___

               (iii) The offeror shall list those supplies that are foreign end
products (other than those listed in paragraph (g)(1)(ii) of this provision) as
defined in the clause of this solicitation entitled “Buy American Act—Free Trade
Agreements—Israeli Trade Act.” The offeror shall list as other foreign end
products those end products manufactured in the United States that do not
qualify as domestic end products.
     Other Foreign End Products:

      Line Item No.   Country of Origin ___   ___ ___   ___ ___   ___

               (iv) The Government will evaluate offers in accordance with the
policies and procedures of FAR Part 25.
          (2) Buy American Act—Free Trade Agreements—Israeli Trade Act
Certificate, Alternate I. If Alternate I to the clause at FAR 52.225-3 is
included in this solicitation, substitute the following paragraph (g)(1)(ii) for
paragraph (g)(1)(ii) of the basic provision:
     (g)(1)(ii) The offeror certifies that the following supplies are Canadian
end products as defined in the clause of this solicitation entitled “Buy
American Act—Free Trade Agreements—Israeli Trade Act”:
     Canadian End Products:

      Line Item No.     ___     ___     ___    

          (3) Buy American Act—Free Trade Agreements—Israeli Trade Act
Certificate, Alternate II. If Alternate II to the clause at FAR 52.225-3 is
included in this solicitation, substitute the following paragraph (g)(1)(ii) for
paragraph (g)(1)(ii) of the basic provision:
     (g)(1 )(ii) The offeror certifies that the following supplies are Canadian
end products or Israeli end products as defined in the clause of this
solicitation entitled “Buy American Act—Free Trade Agreements—Israeli Trade
Act”:
     Canadian or Israeli End Products:

 



--------------------------------------------------------------------------------



 



      Line Item No.   Country of Origin ___   ___ ___   ___ ___   ___

          (4) Trade Agreements Certificate. (Applies only if the clause at FAR
52.225-5, Trade Agreements, is included in this solicitation.)
               (i) The offeror certifies that each end product, except those
listed in paragraph (g)(4)(ii) of this provision, is a U.S.-made or designated
country end product, as defined in the clause of this solicitation entitled
“Trade Agreements.”
               (ii) The offeror shall list as other end products those end
products that are not U.S.-made or designated country end products.
     Other End Products:

      Line Item No.   Country of Origin ___   ___ ___   ___ ___   ___

               (iii) The Government will evaluate offers in accordance with the
policies and procedures of FAR Part 25. For line items covered by the WTO GPA,
the Government will evaluate offers of U.S.-made or designated country end
products without regard to the restrictions of the Buy American Act. The
Government will consider for award only offers of U.S.-made or designated
country end products unless the Contracting Officer determines that there are no
offers for such products or that the offers for such products are insufficient
to fulfill the requirements of the solicitation.
     (h) Certification Regarding Debarment, Suspension or Ineligibility for
Award (Executive Order 12689). (Applies only if the contract value is expected
to exceed the simplified acquisition threshold.) The offeror certifies, to the
best of its knowledge and belief, that the offeror and/or any of its principals—
          (1) o Are, o are not presently debarred, suspended, proposed for
debarment, or declared ineligible for the award of contracts by any Federal
agency; and
          (2) o Have, o have not, within a three-year period preceding this
offer, been convicted of or had a civil judgment rendered against them for:
commission of fraud or a criminal offense in connection with obtaining,
attempting to obtain, or performing a Federal, state or local government
contract or subcontract; violation of Federal or state antitrust statutes
relating to the submission of offers; or commission of embezzlement, theft,
forgery, bribery, falsification or destruction of records, making false
statements, tax evasion, or receiving stolen property; and
          (3) o Are, o are not presently indicted for, or otherwise criminally
or civilly charged by a Government entity with, commission of any of these
offenses.
     (i) Certification Regarding Knowledge of Child Labor for Listed End
Products (Executive Order 13126). [The Contracting Officer must list in
paragraph (i)(1) any end products being acquired under this solicitation that
are included in the List of Products Requiring Contractor Certification as to
Forced or Indentured Child Labor, unless excluded at 22.1503(b).]
     (1) Listed end products.

      Listed End Product   Listed Countries of Origin
                                          
                                        
                                          
                                        

 



--------------------------------------------------------------------------------



 



          (2) Certification. [If the Contracting Officer has identified end
products and countries of origin in paragraph (i)(1) of this provision, then the
offeror must certify to either (i)(2)(i) or (i)(2)(ii) by checking the
appropriate block.]
               o (i) The offeror will not supply any end product listed in
paragraph (i)(1) of this provision that was mined, produced, or manufactured in
the corresponding country as listed for that product.
               o (ii) The offeror may supply an end product listed in paragraph
(i)(1) of this provision that was mined, produced, or manufactured in the
corresponding country as listed for that product. The offeror certifies that it
has made a good faith effort to determine whether forced or indentured child
labor was used to mine, produce, or manufacture any such end product furnished
under this contract. On the basis of those efforts, the offeror certifies that
it is not aware of any such use of child labor.
     (j) Place of manufacture. (Does not apply unless the solicitation is
predominantly for the acquisition of manufactured end products.) For statistical
purposes only, the offeror shall indicate whether the place of manufacture of
the end products it expects to provide in response to this solicitation is
predominantly—
          (1) o In the United States (Check this box if the total anticipated
price of offered end products manufactured in the United States exceeds the
total anticipated price of offered end products manufactured outside the United
States); or
          (2) o Outside the United States.
     (k)(1) Annual Representations and Certifications. Any changes provided by
the offeror in paragraph (k)(2) of this provision do not automatically change
the representations and certifications posted on the Online Representations and
Certifications Application (ORCA) website.
          (2) The offeror has completed the annual representations and
certifications electronically via the ORCA website at http://orca.bpn.gov. After
reviewing the ORCA database information, the offeror verifies by submission of
this offer that the representations and certifications currently posted
electronically at FAR 52.212-3, Offeror Representations and
Certifications—Commercial Items, have been entered or updated in the last
12 months, are current, accurate, complete, and applicable to this solicitation
(including the business size standard applicable to the NAICS code referenced
for this solicitation), as of the date of this offer and are incorporated in
this offer by reference (see FAR 4.1201), except for paragraphs _______________.
(End of provision)
     Alternate I (Apr 2002). As prescribed in 12.301(b)(2), add the following
paragraph (c)(11) to the basic provision:
          (11) (Complete if the offeror has represented itself as disadvantaged
in paragraph (c)(4) or (c)(9) of this provision.)
     [The offeror shall check the category in which its ownership falls]:
     ___Black American.
     ___Hispanic American.

 



--------------------------------------------------------------------------------



 



     ___Native American (American Indians, Eskimos, Aleuts, or Native
Hawaiians).
     ___Asian-Pacific American (persons with origins from Burma, Thailand,
Malaysia, Indonesia, Singapore, Brunei, Japan, China, Taiwan, Laos, Cambodia
(Kampuchea), Vietnam, Korea, The Philippines, U.S. Trust Territory of the
Pacific Islands (Republic of Palau), Republic of the Marshall Islands, Federated
States of Micronesia, the Commonwealth of the Northern Mariana Islands, Guam,
Samoa, Macao, Hong Kong, Fiji, Tonga, Kiribati, Tuvalu, or Nauru).
     ___Subcontinent Asian (Asian-Indian) American (persons with origins from
India, Pakistan, Bangladesh, Sri Lanka, Bhutan, the Maldives Islands, or Nepal).
     ___Individual/concern, other than one of the preceding.
     Alternate II (Oct 2000). As prescribed in 12.301(b)(2), add the following
paragraph (c)(9)(iii) to the basic provision:
          (iii) Address. The offeror represents that its address q is, q is not
in a region for which a small disadvantaged business procurement mechanism is
authorized and its address has not changed since its certification as a small
disadvantaged business concern or submission of its application for
certification. The list of authorized small disadvantaged business procurement
mechanisms and regions is posted at
http://www.arnet.gov/References/sdbadjustments.htm. The offeror shall use the
list in effect on the date of this solicitation. “Address,” as used in this
provision, means the address of the offeror as listed on the Small Business
Administration’s register of small disadvantaged business concerns or the
address on the completed application that the concern has submitted to the Small
Business Administration or a Private Certifier in accordance with 13 CFR
Part 124, subpart B. For joint ventures, “address” refers to the address of the
small disadvantaged business concern that is participating in the joint venture.

 



--------------------------------------------------------------------------------



 



          52.212-4 Contract Terms and Conditions—Commercial Items.
     As prescribed in 12.301(b)(3), insert the following clause:
Contract Terms and Conditions—Commercial Items (Feb 2007)
     (a) Inspection/Acceptance. The Contractor shall only tender for acceptance
those items that conform to the requirements of this contract. The Government
reserves the right to inspect or test any supplies or services that have been
tendered for acceptance. The Government may require repair or replacement of
nonconforming supplies or reperformance of nonconforming services at no increase
in contract price. If repair/replacement or reperformance will not correct the
defects or is not possible, the Government may seek an equitable price reduction
or adequate consideration for acceptance of nonconforming supplies or services.
The Government must exercise its post- acceptance rights—
          (1) Within a reasonable time after the defect was discovered or should
have been discovered; and
          (2) Before any substantial change occurs in the condition of the item,
unless the change is due to the defect in the item.
     (b) Assignment. The Contractor or its assignee may assign its rights to
receive payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C. 3727). However, when a
third party makes payment (e.g., use of the Governmentwide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.
     (c) Changes. Changes in the terms and conditions of this contract may be
made only by written agreement of the parties.
     (d) Disputes. This contract is subject to the Contract Disputes Act of
1978, as amended (41 U.S.C. 601-613). Failure of the parties to this contract to
reach agreement on any request for equitable adjustment, claim, appeal or action
arising under or relating to this contract shall be a dispute to be resolved in
accordance with the clause at FAR 52.233-1, Disputes, which is incorporated
herein by reference. The Contractor shall proceed diligently with performance of
this contract, pending final resolution of any dispute arising under the
contract.
     (e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated
herein by reference.
     (f) Excusable delays. The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.
     (g) Invoice.
          (1) The Contractor shall submit an original invoice and three copies
(or electronic invoice, if authorized) to the address designated in the contract
to receive invoices. An invoice must include—
               (i) Name and address of the Contractor;
               (ii) Invoice date and number;

 



--------------------------------------------------------------------------------



 



               (iii) Contract number, contract line item number and, if
applicable, the order number;
               (iv) Description, quantity, unit of measure, unit price and
extended price of the items delivered;
               (v) Shipping number and date of shipment, including the bill of
lading number and weight of shipment if shipped on Government bill of lading;
               (vi) Terms of any discount for prompt payment offered;
               (vii) Name and address of official to whom payment is to be sent;
               (viii) Name, title, and phone number of person to notify in event
of defective invoice; and
               (ix) Taxpayer Identification Number (TIN). The Contractor shall
include its TIN on the invoice only if required elsewhere in this contract.
               (x) Electronic funds transfer (EFT) banking information.
                    (A) The Contractor shall include EFT banking information on
the invoice only if required elsewhere in this contract.
                    (B) If EFT banking information is not required to be on the
invoice, in order for the invoice to be a proper invoice, the Contractor shall
have submitted correct EFT banking information in accordance with the applicable
solicitation provision, contract clause (e.g., 52.232- 33, Payment by Electronic
Funds Transfer—Central Contractor Registration, or 52.232-34, Payment by
Electronic Funds Transfer—Other Than Central Contractor Registration), or
applicable agency procedures.
                    (C) EFT banking information is not required if the
Government waived the requirement to pay by EFT.
          (2) Invoices will be handled in accordance with the Prompt Payment Act
(31 U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR Part 1315.
     (h) Patent indemnity. The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.
     (i) Payment.—
          (1) Items accepted. Payment shall be made for items accepted by the
Government that have been delivered to the delivery destinations set forth in
this contract.
          (2) Prompt payment. The Government will make payment in accordance
with the Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5
CFR Part 1315.
          (3) Electronic Funds Transfer (EFT). If the Government makes payment
by EFT, see 52.212-5(b) for the appropriate EFT clause.
          (4) Discount. In connection with any discount offered for early
payment, time shall be computed from the date of the invoice. For the purpose of
computing the discount earned, payment shall be considered to have been made on
the date which appears on the payment check or the specified payment date if an
electronic funds transfer payment is made.
          (5) Overpayments. If the Contractor becomes aware of a duplicate
contract financing or invoice payment or that the Government has otherwise
overpaid on a contract financing or invoice payment, the Contractor shall
immediately notify the Contracting Officer and request instructions for
disposition of the overpayment.
     (j) Risk of loss. Unless the contract specifically provides otherwise, risk
of loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:
          (1) Delivery of the supplies to a carrier, if transportation is f.o.b.
origin; or

 



--------------------------------------------------------------------------------



 



          (2) Delivery of the supplies to the Government at the destination
specified in the contract, if transportation is f.o.b. destination.
     (k) Taxes. The contract price includes all applicable Federal, State, and
local taxes and duties.
     (l) Termination for the Government’s convenience. The Government reserves
the right to terminate this contract, or any part hereof, for its sole
convenience. In the event of such termination, the Contractor shall immediately
stop all work hereunder and shall immediately cause any and all of its suppliers
and subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor’s
records. The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.
     (m) Termination for cause. The Government may terminate this contract, or
any part hereof, for cause in the event of any default by the Contractor, or if
the Contractor fails to comply with any contract terms and conditions, or fails
to provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.
     (n) Title. Unless specified elsewhere in this contract, title to items
furnished under this contract shall pass to the Government upon acceptance,
regardless of when or where the Government takes physical possession.
     (o) Warranty. The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.
     (p) Limitation of liability. Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.
     (q) Other compliances. The Contractor shall comply with all applicable
Federal, State and local laws, executive orders, rules and regulations
applicable to its performance under this contract.
     (r) Compliance with laws unique to Government contracts. The Contractor
agrees to comply with 31 U.S.C. 1352 relating to limitations on the use of
appropriated funds to influence certain Federal contracts; 18 U.S.C. 431
relating to officials not to benefit; 40 U.S.C. 3701, et seq., Contract Work
Hours and Safety Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41
U.S.C. 265 and 10 U.S.C. 2409 relating to whistleblower protections; 49 U.S.C.
40118, Fly American; and 41 U.S.C. 423 relating to procurement integrity.
     (s) Order of precedence. Any inconsistencies in this solicitation or
contract shall be resolved by giving precedence in the following order:
          (1) The schedule of supplies/services.
          (2) The Assignments, Disputes, Payments, Invoice, Other Compliances,
and Compliance with Laws Unique to Government Contracts paragraphs of this
clause.
          (3) The clause at 52.212-5.
          (4) Addenda to this solicitation or contract, including any license
agreements for computer software.
          (5) Solicitation provisions if this is a solicitation.

 



--------------------------------------------------------------------------------



 



          (6) Other paragraphs of this clause.
          (7) The Standard Form 1449.
          (8) Other documents, exhibits, and attachments.
          (9) The specification.
     (t) Central Contractor Registration (CCR).
          (1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the CCR database, and for any
liability resulting from the Government’s reliance on inaccurate or incomplete
data. To remain registered in the CCR database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the CCR
database to ensure it is current, accurate and complete. Updating information in
the CCR does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.
          (2)(i) If a Contractor has legally changed its business name, “doing
business as” name, or division name (whichever is shown on the contract), or has
transferred the assets used in performing the contract, but has not completed
the necessary requirements regarding novation and change-of-name agreements in
FAR Subpart 42.12, the Contractor shall provide the responsible Contracting
Officer a minimum of one business day’s written notification of its intention to
(A) change the name in the CCR database; (B) comply with the requirements of
Subpart 42.12; and (C) agree in writing to the timeline and procedures specified
by the responsible Contracting Officer. The Contractor must provide with the
notification sufficient documentation to support the legally changed name.
               (ii) If the Contractor fails to comply with the requirements of
paragraph (t)(2)(i) of this clause, or fails to perform the agreement at
paragraph (t)(2)(i)(C) of this clause, and, in the absence of a properly
executed novation or change-of-name agreement, the CCR information that shows
the Contractor to be other than the Contractor indicated in the contract will be
considered to be incorrect information within the meaning of the “Suspension of
Payment” paragraph of the electronic funds transfer (EFT) clause of this
contract.
          (3) The Contractor shall not change the name or address for EFT
payments or manual payments, as appropriate, in the CCR record to reflect an
assignee for the purpose of assignment of claims (see Subpart 32.8, Assignment
of Claims). Assignees shall be separately registered in the CCR database.
Information provided to the Contractor’s CCR record that indicates payments,
including those made by EFT, to an ultimate recipient other than that Contractor
will be considered to be incorrect information within the meaning of the
“Suspension of payment” paragraph of the EFT clause of this contract.
          (4) Offerors and Contractors may obtain information on registration
and annual confirmation requirements via the internet at http://www.ccr.gov or
by calling 1-888-227-2423 or 269-961-5757.
(End of clause)
     Alternate I (Feb 2007). When a time-and-materials or labor-hour contract is
contemplated, substitute the following paragraphs (a), (e), (i) and (I) for
those in the basic clause.
     (a) Inspection/Acceptance. (1) The Government has the right to inspect and
test all materials furnished and services performed under this contract, to the
extent practicable at all places and times, including the period of performance,
and in any event before acceptance. The Government may also inspect the plant or
plants of the Contractor or any

 



--------------------------------------------------------------------------------



 



subcontractor engaged in contract performance. The Government will perform
inspections and tests in a manner that will not unduly delay the work.
          (2) If the Government performs inspection or tests on the premises of
the Contractor or a subcontractor, the Contractor shall furnish and shall
require subcontractors to furnish all reasonable facilities and assistance for
the safe and convenient performance of these duties.
          (3) Unless otherwise specified in the contract, the Government will
accept or reject services and materials at the place of delivery as promptly as
practicable after delivery, and they will be presumed accepted 60 days after the
date of delivery, unless accepted earlier.
          (4) At any time during contract performance, but not later than
6 months (or such other time as may be specified in the contract) after
acceptance of the services or materials last delivered under this contract, the
Government may require the Contractor to replace or correct services or
materials that at time of delivery failed to meet contract requirements. Except
as otherwise specified in paragraph (a)(6) of this clause, the cost of
replacement or correction shall be determined under paragraph (i) of this
clause, but the “hourly rate” for labor hours incurred in the replacement or
correction shall be reduced to exclude that portion of the rate attributable to
profit. Unless otherwise specified below, the portion of the “hourly rate”
attributable to profit shall be 10 percent. The Contractor shall not tender for
acceptance materials and services required to be replaced or corrected without
disclosing the former requirement for replacement or correction, and, when
required, shall disclose the corrective action taken. [Insert portion of labor
rate attributable to profit. ]
          (5)(i) If the Contractor fails to proceed with reasonable promptness
to perform required replacement or correction, and if the replacement or
correction can be performed within the ceiling price (or the ceiling price as
increased by the Government), the Government may—
                    (A) By contract or otherwise, perform the replacement or
correction, charge to the Contractor any increased cost, or deduct such
increased cost from any amounts paid or due under this contract; or
                    (B) Terminate this contract for cause.
               (ii) Failure to agree to the amount of increased cost to be
charged to the Contractor shall be a dispute under the Disputes clause of the
contract.
          (6) Notwithstanding paragraphs (a)(4) and (5) above, the Government
may at any time require the Contractor to remedy by correction or replacement,
without cost to the Government, any failure by the Contractor to comply with the
requirements of this contract, if the failure is due to—
               (i) Fraud, lack of good faith, or willful misconduct on the part
of the Contractor’s managerial personnel; or
               (ii) The conduct of one or more of the Contractor’s employees
selected or retained by the Contractor after any of the Contractor’s managerial
personnel has reasonable grounds to believe that the employee is habitually
careless or unqualified.
          (7) This clause applies in the same manner and to the same extent to
corrected or replacement materials or services as to materials and services
originally delivered under this contract.
          (8) The Contractor has no obligation or liability under this contract
to correct or replace materials and services that at time of delivery do not
meet contract requirements, except as provided in this clause or as may be
otherwise specified in the contract.

 



--------------------------------------------------------------------------------



 



          (9) Unless otherwise specified in the contract, the Contractor’s
obligation to correct or replace Government-furnished property shall be governed
by the clause pertaining to Government property.
     (e) Definitions. (1) The clause at FAR 52.202-1, Definitions, is
incorporated herein by reference. As used in this clause—
               (i) Direct materials means those materials that enter directly
into the end product, or that are used or consumed directly in connection with
the furnishing of the end product or service.
               (ii) Hourly rate means the rate(s) prescribed in the contract for
payment for labor that meets the labor category qualifications of a labor
category specified in the contract that are—
                    (A) Performed by the contractor;
                    (B) Performed by the subcontractors; or
                    (C) Transferred between divisions, subsidiaries, or
affiliates of the contractor under a common control.
               (iii) Materials means—
                    (A) Direct materials, including supplies transferred between
divisions, subsidiaries, or affiliates of the contractor under a common control;
                    (B) Subcontracts for supplies and incidental services for
which there is not a labor category specified in the contract;
                    (C) Other direct costs (e.g., incidental services for which
there is not a labor category specified in the contract, travel, computer usage
charges, etc.);
                    (D) The following subcontracts for services which are
specifically excluded from the hourly rate: [Insert any subcontracts for
services to be excluded from the hourly rates prescribed in the schedule.]; and
                    (E) Indirect costs specifically provided for in this clause.
               (iv) Subcontract means any contract, as defined in FAR Subpart
2.1, entered into with a subcontractor to furnish supplies or services for
performance of the prime contract or a subcontract including transfers between
divisions, subsidiaries, or affiliates of a contractor or subcontractor. It
includes, but is not limited to, purchase orders, and changes and modifications
to purchase orders.
     (i) Payments. (1) Services accepted. Payment shall be made for services
accepted by the Government that have been delivered to the delivery
destination(s) set forth in this contract. The Government will pay the
Contractor as follows upon the submission of commercial invoices approved by the
Contracting Officer:
               (i) Hourly rate.
                    (A) The amounts shall be computed by multiplying the
appropriate hourly rates prescribed in the contract by the number of direct
labor hours performed. Fractional parts of an hour shall be payable on a
prorated basis.
                    (B) The rates shall be paid for all labor performed on the
contract that meets the labor qualifications specified in the contract. Labor
hours incurred to perform tasks for which labor qualifications were specified in
the contract will not be paid to the extent the work is performed by individuals
that do not meet the qualifications specified in the contract, unless
specifically authorized by the Contracting Officer.
                    (C) Invoices may be submitted once each month (or at more
frequent intervals, if approved by the Contracting Officer) to the Contracting
Officer or the authorized representative.

 



--------------------------------------------------------------------------------



 



                    (D) When requested by the Contracting Officer or the
authorized representative, the Contractor shall substantiate invoices (including
any subcontractor hours reimbursed at the hourly rate in the schedule) by
evidence of actual payment, individual daily job timecards, records that verify
the employees meet the qualifications for the labor categories specified in the
contract, or other substantiation specified in the contract.
                    (E) Unless the Schedule prescribes otherwise, the hourly
rates in the Schedule shall not be varied by virtue of the Contractor having
performed work on an overtime basis.
                         (1) If no overtime rates are provided in the Schedule
and the Contracting Officer approves overtime work in advance, overtime rates
shall be negotiated.
                         (2) Failure to agree upon these overtime rates shall be
treated as a dispute under the Disputes clause of this contract.
                         (3) If the Schedule provides rates for overtime, the
premium portion of those rates will be reimbursable only to the extent the
overtime is approved by the Contracting Officer.
               (ii) Materials.
                    (A) If the Contractor furnishes materials that meet the
definition of a commercial item at FAR 2.101, the price to be paid for such
materials shall be the contractor’s established catalog or market price,
adjusted to reflect the—
                         (1) Quantities being acquired; and
                         (2) Any modifications necessary because of contract
requirements.
                    (B) Except as provided for in paragraph (i)(1)(ii)(A) and
(D)(2) of this clause, the Government will reimburse the Contractor the actual
cost of materials (less any rebates, refunds, or discounts received by the
contractor that are identifiable to the contract) provided the Contractor—
                         (1) Has made payments for materials in accordance with
the terms and conditions of the agreement or invoice; or
                         (2) Makes these payments within 30 days of the
submission of the Contractor’s payment request to the Government and such
payment is in accordance with the terms and conditions of the agreement or
invoice.
                    (C) To the extent able, the Contractor shall—
                         (1) Obtain materials at the most advantageous prices
available with due regard to securing prompt delivery of satisfactory materials;
and
                         (2) Give credit to the Government for cash and trade
discounts, rebates, scrap, commissions, and other amounts that are identifiable
to the contract.
                    (D) Other Costs. Unless listed below, other direct and
indirect costs will not be reimbursed.
                         (1) Other Direct Costs. The Government will reimburse
the Contractor on the basis of actual cost for the following, provided such
costs comply with the requirements in paragraph (i)(1)(ii)(B) of this clause:
[Insert each element of other direct costs (e.g., travel, computer usage
charges, etc. Insert “None” if no reimbursement for other direct costs will be
provided. If this is an indefinite delivery contract, the Contracting Officer
may insert “Each order must list separately the elements of other direct
charge(s) for that order or, if no reimbursement for other direct costs will be
provided, insert ‘None’.”]
                         (2) Indirect Costs (Material Handling, Subcontract
Administration, etc.). The Government will reimburse the Contractor for indirect
costs on a pro-rata basis over the period of contract performance at the
following fixed price: [Insert a fixed amount for the indirect costs and payment
schedule. Insert “$0” if no fixed price reimbursement for indirect

 



--------------------------------------------------------------------------------



 



costs will be provided. (If this is an indefinite delivery contract, the
Contracting Officer may insert “Each order must list separately the fixed amount
for the indirect costs and payment schedule or, if no reimbursement for indirect
costs, insert ‘None’).”]
          (2) Total cost. It is estimated that the total cost to the Government
for the performance of this contract shall not exceed the ceiling price set
forth in the Schedule and the Contractor agrees to use its best efforts to
perform the work specified in the Schedule and all obligations under this
contract within such ceiling price. If at any time the Contractor has reason to
believe that the hourly rate payments and material costs that will accrue in
performing this contract in the next succeeding 30 days, if added to all other
payments and costs previously accrued, will exceed 85 percent of the ceiling
price in the Schedule, the Contractor shall notify the Contracting Officer
giving a revised estimate of the total price to the Government for performing
this contract with supporting reasons and documentation. If at any time during
the performance of this contract, the Contractor has reason to believe that the
total price to the Government for performing this contract will be substantially
greater or less than the then stated ceiling price, the Contractor shall so
notify the Contracting Officer, giving a revised estimate of the total price for
performing this contract, with supporting reasons and documentation. If at any
time during performance of this contract, the Government has reason to believe
that the work to be required in performing this contract will be substantially
greater or less than the stated ceiling price, the Contracting Officer will so
advise the Contractor, giving the then revised estimate of the total amount of
effort to be required under the contract.
          (3) Ceiling price. The Government will not be obligated to pay the
Contractor any amount in excess of the ceiling price in the Schedule, and the
Contractor shall not be obligated to continue performance if to do so would
exceed the ceiling price set forth in the Schedule, unless and until the
Contracting Officer notifies the Contractor in writing that the ceiling price
has been increased and specifies in the notice a revised ceiling that shall
constitute the ceiling price for performance under this contract. When and to
the extent that the ceiling price set forth in the Schedule has been increased,
any hours expended and material costs incurred by the Contractor in excess of
the ceiling price before the increase shall be allowable to the same extent as
if the hours expended and material costs had been incurred after the increase in
the ceiling price.
          (4) Access to records. At any time before final payment under this
contract, the Contracting Officer (or authorized representative) will have
access to the following (access shall be limited to the listing below unless
otherwise agreed to by the Contractor and the Contracting Officer):
               (i) Records that verify that the employees whose time has been
included in any invoice meet the qualifications for the labor categories
specified in the contract;
               (ii) For labor hours (including any subcontractor hours
reimbursed at the hourly rate in the schedule), when timecards are required as
substantiation for payment—
                    (A) The original timecards (paper-based or electronic);
                    (B) The Contractor’s timekeeping procedures;
                    (C) Contractor records that show the distribution of labor
between jobs or contracts; and
                    (D) Employees whose time has been included in any invoice
for the purpose of verifying that these employees have worked the hours shown on
the invoices.
               (iii) For material and subcontract costs that are reimbursed on
the basis of actual cost—

 



--------------------------------------------------------------------------------



 



                    (A) Any invoices or subcontract agreements substantiating
material costs; and
                    (B) Any documents supporting payment of those invoices.
          (5) Overpayments/Underpayments. (i) Each payment previously made shall
be subject to reduction to the extent of amounts, on preceding invoices, that
are found by the Contracting Officer not to have been properly payable and shall
also be subject to reduction for overpayments or to increase for underpayments.
The Contractor shall promptly pay any such reduction within 30 days unless the
parties agree otherwise. The Government within 30 days will pay any such
increases, unless the parties agree otherwise. The contractor’s payment will be
made by check. If the Contractor becomes aware of a duplicate invoice payment or
that the Government has otherwise overpaid on an invoice payment, the Contractor
shall immediately notify the Contracting Officer and request instructions for
disposition of the overpayment.
               (ii) Upon receipt and approval of the invoice designated by the
Contractor as the “completion invoice” and supporting documentation, and upon
compliance by the Contractor with all terms of this contract, any outstanding
balances will be paid within 30 days unless the parties agree otherwise. The
completion invoice, and supporting documentation, shall be submitted by the
Contractor as promptly as practicable following completion of the work under
this contract, but in no event later than 1 year (or such longer period as the
Contracting Officer may approve in writing) from the date of completion.
          (6) Release of claims. The Contractor, and each assignee under an
assignment entered into under this contract and in effect at the time of final
payment under this contract, shall execute and deliver, at the time of and as a
condition precedent to final payment under this contract, a release discharging
the Government, its officers, agents, and employees of and from all liabilities,
obligations, and claims arising out of or under this contract, subject only to
the following exceptions.
               (i) Specified claims in stated amounts, or in estimated amounts
if the amounts are not susceptible to exact statement by the Contractor.
               (ii) Claims, together with reasonable incidental expenses, based
upon the liabilities of the Contractor to third parties arising out of
performing this contract, that are not known to the Contractor on the date of
the execution of the release, and of which the Contractor gives notice in
writing to the Contracting Officer not more than 6 years after the date of the
release or the date of any notice to the Contractor that the Government is
prepared to make final payment, whichever is earlier.
               (iii) Claims for reimbursement of costs (other than expenses of
the Contractor by reason of its indemnification of the Government against patent
liability), including reasonable incidental expenses, incurred by the Contractor
under the terms of this contract relating to patents.
          (7) Prompt payment. The Government will make payment in accordance
with the Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5
CFR part 1315.
          (8) Electronic Funds Transfer (EFT). If the Government makes payment
by EFT, see 52.212-5(b) for the appropriate EFT clause.
          (9) Discount. In connection with any discount offered for early
payment, time shall be computed from the date of the invoice. For the purpose of
computing the discount earned, payment shall be considered to have been made on
the date that appears on the payment check or the specified payment date if an
electronic funds transfer payment is made.
     (I) Termination for the Government’s convenience. The Government reserves
the right to terminate this contract, or any part hereof, for its sole
convenience. In the event of such

 



--------------------------------------------------------------------------------



 



termination, the Contractor shall immediately stop all work hereunder and shall
immediately cause any and all of its suppliers and subcontractors to cease work.
Subject to the terms of this contract, the Contractor shall be paid an amount
for direct labor hours (as defined in the Schedule of the contract) determined
by multiplying the number of direct labor hours expended before the effective
date of termination by the hourly rate(s) in the contract, less any hourly rate
payments already made to the Contractor plus reasonable charges the Contractor
can demonstrate to the satisfaction of the Government using its standard record
keeping system that have resulted from the termination. The Contractor shall not
be required to comply with the cost accounting standards or contract cost
principles for this purpose. This paragraph does not give the Government any
right to audit the Contractor’s records. The Contractor shall not be paid for
any work performed or costs incurred that reasonably could have been avoided.
52.216-1 Type of Contract.
     As prescribed in 16.105, complete and insert the following provision:
Type of Contract (Apr 1984)
     The Government contemplates award of a FIRM FIXED PRICE contract resulting
from this solicitation.
(End of provision)

 



--------------------------------------------------------------------------------



 



52.212-5 Contract Terms and Conditions Required to Implement Statutes or
Executive Orders—Commercial Items.
Contract Terms and Conditions Required to Implement Statutes or Executive
Orders—
Commercial Items (Nov 2006)
     (a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:
          (1) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).
          (2) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004)
(Pub. L. 108-77, 108-78)
     (b) The Contractor shall comply with the FAR clauses in this paragraph
(b) that the Contracting Officer has indicated as being incorporated in this
contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items:
          o (1) 52.203-6, Restrictions on Subcontractor Sales to the Government
(Sept 2006), with Alternate I (Oct 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).
          o (2) 52.219-3, Notice of Total HUBZone Set-Aside (Jan 1999) (15
U.S.C. 657a).
          o (3) 52.219-4, Notice of Price Evaluation Preference for HUBZone
Small Business Concerns (July 2005) (if the offeror elects to waive the
preference, it shall so indicate in its offer) (15 U.S.C. 657a).[
          o (4) Reserved]
          þ (5)(i) 52.219-6, Notice of Total Small Business Set-Aside
(June 2003) (15 U.S.C. 644).
               o (ii) Alternate I (Oct 1995) of 52.219-6.
               o (iii) Alternate II (Mar 2004) of 52.219-6.
          o (6)(i) 52.219-7, Notice of Partial Small Business Set-Aside
(June 2003) (15 U.S.C. 644).
               o (ii) Alternate I (Oct 1995) of 52.219-7.
               o (iii) Alternate II (Mar 2004) of 52.219-7.
          þ (7) 52.219-8, Utilization of Small Business Concerns (May 2004) (15
U.S.C. 637(d)(2) and (3)).
          o (8)(i) 52.219-9, Small Business Subcontracting Plan (Sept 2006) (15
U.S.C. 637(d)(4).
               o (ii) Alternate I (Oct 2001) of 52.219-9.
               o (iii) Alternate II (Oct 2001) of 52.219-9.
          o (9) 52.219-14, Limitations on Subcontracting (Dec 1996) (15 U.S.C.
637(a)(14)).
          o (10)(i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (Sept 2005) (10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).
               o (ii) Alternate I (June 2003) of 52.219-23.
          þ (11) 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting (Oct 1999) (Pub. L. 103-355, section
7102, and 10 U.S.C. 2323).
          o (12) 52.219-26, Small Disadvantaged Business Participation
Program—Incentive Subcontracting (Oct 2000) (Pub. L. 103-355, section 7102, and
10 U.S.C. 2323).
          o (13) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small
Business Set- Aside (May 2004).
          þ (14) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

 



--------------------------------------------------------------------------------



 



          þ (15) 52.222-19, Child Labor—Cooperation with Authorities and
Remedies (Jan 2006) (E.O. 13126).
          þ (16) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).
          þ (17) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).
          þ (18) 52.222-35, Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C.
4212).
          þ (19) 52.222-36, Affirmative Action for Workers with Disabilities
(Jun 1998) (29 U.S.C. 793).
          þ (20) 52.222-37, Employment Reports on Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C.
4212).
          þ (21) 52.222-39, Notification of Employee Rights Concerning Payment
of Union Dues or Fees (Dec 2004) (E.O. 13201).
          o (22)(i) 52.223-9, Estimate of Percentage of Recovered Material
Content for EPA-Designated Products (Aug 2000) (42 U.S.C. 6962(c)(3)(A)(ii)).
               o (ii) Alternate I (Aug 2000) of 52.223-9 (42 U.S.C.
6962(i)(2)(C)).
          o (23) 52.225-1, Buy American Act—Supplies (June 2003) (41 U.S.C.
10a-10d).
          (24)(i) 52.225-3, Buy American Act—Free Trade Agreements—Israeli Trade
Act (Nov 2006) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note,
Pub. L 108-77, 108-78, 108-286, 109-53 and 109-169).
               o (ii) Alternate I (Jan 2004) of 52.225-3.
               o (iii) Alternate II (Jan 2004) of 52.225-3.
          o (25) 52.225-5, Trade Agreements (Nov 2006) (19 U.S.C. 2501, et seq.,
19 U.S.C. 3301 note).
          o (26) 52.225-13, Restrictions on Certain Foreign Purchases (Feb 2006)
(E.o.s, proclamations, and statutes administered by the Office of Foreign Assets
Control of the Department of the Treasury).
          o (27) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (42
U.S.C. 5150).
          o (28) 52.226-5, Restrictions on Subcontracting Outside Disaster or
Emergency Area (42 U.S.C. 5150).
          o (29) 52.232-29, Terms for Financing of Purchases of Commercial Items
(Feb 2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).
          þ (30) 52.232-30, Installment Payments for Commercial Items (Oct 1995)
(41 U.S.C. 255(f), 10 U.S.C. 2307(f)).
          þ (31) 52.232-33, Payment by Electronic Funds Transfer—Central
Contractor Registration (Oct 2003) (31 U.S.C. 3332).
          o (32) 52.232-34, Payment by Electronic Funds Transfer—Other than
Central Contractor Registration (May 1999) (31 U.S.C. 3332).
          o (33) 52.232-36, Payment by Third Party (May 1999) (31 U.S.C. 3332).
          þ (34) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C.
552a).
          o (35)(i) 52.247-64, Preference for Privately Owned U.S.-Flag
Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).
               o (ii) Alternate I (Apr 2003) of 52.247-64.
     (c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items:

 



--------------------------------------------------------------------------------



 



          þ (1) 52.222-41, Service Contract Act of 1965, as Amended (July 2005)
(41 U.S.C. 351, et seq.).
          þ (2) 52.222-42, Statement of Equivalent Rates for Federal Hires
(May 1989) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).
          þ (3) 52.222-43, Fair Labor Standards Act and Service Contract
Act—Price Adjustment (Multiple Year and Option Contracts) (Nov 2006) (29 U.S.C.
206 and 41 U.S.C. 351, etseq.).
          o (4) 52.222-44, Fair Labor Standards Act and Service Contract
Act—Price Adjustment (Feb 2002) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).
     (d) Comptroller General Examination of Record. The Contractor shall comply
with the provisions of this paragraph (d) if this contract was awarded using
other than sealed bid, is in excess of the simplified acquisition threshold, and
does not contain the clause at 52.215-2, Audit and Records—Negotiation.
          (1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.
          (2) The Contractor shall make available at its offices at all
reasonable times the records, materials, and other evidence for examination,
audit, or reproduction, until 3 years after final payment under this contract or
for any shorter period specified in FAR Subpart 4.7, Contractor Records
Retention, of the other clauses of this contract. If this contract is completely
or partially terminated, the records relating to the work terminated shall be
made available for 3 years after any resulting final termination settlement.
Records relating to appeals under the disputes clause or to litigation or the
settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation, or claims are finally resolved.
          (3) As used in this clause, records include books, documents,
accounting procedures and practices, and other data, regardless of type and
regardless of form. This does not require the Contractor to create or maintain
any record that the Contractor does not maintain in the ordinary course of
business or pursuant to a provision of law.
     (e)(1) Notwithstanding the requirements of the clauses in paragraphs (a),
(b), (c), and (d) of this clause, the Contractor is not required to flow down
any FAR clause, other than those in paragraphs (i) through (vii) of this
paragraph in a subcontract for commercial items. Unless otherwise indicated
below, the extent of the flow down shall be as required by the clause—
               (i) 52.219-8, Utilization of Small Business Concerns (May 2004)
(15 U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further
subcontracting opportunities. If the subcontract (except subcontracts to small
business concerns) exceeds $550,000 ($1,000,000 for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.
               (ii) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).
               (iii) 52.222-35, Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C.
4212).
               (iv) 52.222-36, Affirmative Action for Workers with Disabilities
(June 1998) (29 U.S.C. 793).
               (v) 52.222-39, Notification of Employee Rights Concerning Payment
of Union Dues or Fees (Dec 2004) (E.O. 13201).
               (vi) 52.222-41, Service Contract Act of 1965, as Amended
(July 2005), flow down required for all subcontracts subject to the Service
Contract Act of 1965 (41 U.S.C. 351, et seq.).

 



--------------------------------------------------------------------------------



 



               (vii) 52.247-64, Preference for Privately Owned U.S.-Flag
Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow
down required in accordance with paragraph (d) of FAR clause 52.247-64.
          (2) While not required, the contractor may include in its subcontracts
for commercial items a minimal number of additional clauses necessary to satisfy
its contractual obligations.
(End of clause)
52.217-8 Option to Extend Services.
     As prescribed in 17.208(f), insert a clause substantially the same as the
following:
Option to Extend Services (Nov 1999)
     The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within ___ [insert the period of time within which the Contracting Officer may
exercise the option].
(End of clause)
52.217-9 Option to Extend the Term of the Contract.
     As prescribed in 17.208(g), insert a clause substantially the same as the
following:
Option to Extend the Term of the Contract (Mar 2000)
     (a) The Government may extend the term of this contract by written notice
to the Contractor within ___ [insert the period of time within which the
Contracting Officer may exercise the option]; provided that the Government gives
the Contractor a preliminary written notice of its intent to extend at least
___days [60 days unless a different number of days is inserted] before the
contract expires. The preliminary notice does not commit the Government to an
extension.
     (b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.
     (c) The total duration of this contract, including the exercise of any
options under this clause, shall not exceed                      (months)
(years).
(End of clause)

 